John H. Pease who in his life time was a resident of Ivane County, Illinois, departed this life testate on the 9th day of May, A.' D. 1913, leaving claimant as his only son and heir at law. His will was admitted to probate in said county and the court appointed an appraiser to fix the value of the property for the purpose of levying an inheritance tax. The appraiser appointed by the court found the value of the property devised to claimant to be $107,087.74, and an order was entered fixing the net tax at $1,654.67, after allowing the statutory exemption of $20,-000.00, and deducting the 5%. which is allowed in cases where the tax is paid within six months after the same is found to be due. Claimant prayed an appeal from the order of the county judge to the county court of Kane County, and in the meantime paid the amount of taxes levied to the County Treasurer, under protest, that he might save the five per cent discount. Shortly after the appeal to the County Court, the Supreme Court of the State of Illinois, in the ease of The People v. Ullman, 263 Ill. 258, rendered an opinion to the effect that “Where a child takes from its deceased parents property valued in excess of $100,000.00 which with lawful exemptions deducted leaves less than $100,000.00, subject to inheritance tax, the rate of taxation is one (1%) per cent.” The County Court set aside the order of the Coiinty Judge and fixed the rate at one per cent in accordance with the above opinion. Claimant sought to recover from the County Treasurer of Kane County, and from the State Treasurer, the amount erroneously collected from him, but was informed by the State Treasurer that there was no appropriation to take care of his claim. He did everything the law required to recover the amount due him, and it is the opinion of the Court that he should he reimbursed to the extent of $827.33, which he was compelled to paj by reason of the erroneous assessment. Claimant is accordingly awarded $827.33.